Order unanimously affirmed, with costs. Memorandum: We affirm for the reasons stated in Matter of Cortlandt Nursing Home v Axelrod (99 AD2d 105, app dsmd 63 NY2d 772). We add only that since the State’s appeal from a prior order entered May 11, 1983 was dismissed, petitioner-respondent is now entitled to enforce each and every portion of that order (see CPLR 5519, subd e). (Appeal from order of Supreme Court, Oneida County, Stone, J. — art 78.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.